DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-11 and 17-19, drawn to a method to analyze target analyte compounds from a fluid biological sample by using a microfluidic sample device, classified in G01N33/6848.
II. Claim 12-16 and 20, drawn to a hollow cartridge for temporarily storing a fluid biological sample for up to 600 seconds, classified in B01L2300/069.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Thomas Eschwiler on 04/09/2021 a provisional election was made without traverse to prosecute the invention of group I, claim 1-11 and 17-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 12-16 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-11 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 17 recite “a microfluidic sample device comprising a hollow cartridge and an adsorbent body unit, ……soaking and storing the … biological sample in the adsorbent body unit; … aspirating the … biological sample into the hollow cartridge through the adsorbent body unit” without specifically defining how the hollow cartridge and the adsorbent body unit are connected. Are the hollow cartridge and the adsorbent body unit permanently connected, or they contact each other only when aspirating the fluid biological sample into the hollow cartridge through the adsorbent body unit is conducted. No drawing or more detailed description in the instant specification are available to help the understanding. For the purpose of examination, examiner interprets that the hollow cartridge and the adsorbent body unit are permanently connected in the device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7-8, 11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. (US 2013/0017545)(Yong) in view of Muller et al. (US 8,524,794) (Muller), MagnaMedics (Magna Medics, 2015, IDS) and De Theije et al. (WO 2008/111013) (De Theije).
Regarding claim 1, Yong teaches a method to analyze target analyte compounds from a fluid biological sample by using a microfluidic sample device comprising a hollow cartridge (120) and an adsorbent body unit (112) (Fig. 1, par [0043]-0044]), the method comprising: 
a) soaking and storing the fluid biological sample in the adsorbent body unit (analytes are retained on the sorbent bed)(par [0008]), wherein: 
the adsorbent body unit comprises one or more single layer structures; different functional groups densities of COOH, NH2, OH, TiC2, and/or ZrO2 are present in each of the one or more single layer structures as a binding tool for a pre-cleaning step (par [0050]); 
the adsorbent body unit is positioned at a distal end of the hollow cartridge and a proximal end of the hollow cartridge comprises a passage that is configured to be 
f) transferring a predefined volume of the fluid biological sample into a second well or a second vial different than the first well and the first vial (par [0008]); and
k) analyzing the received target analyte compounds with one or more readout systems used in combination with one or more specific detectors, wherein the readout systems are selected from the group consisting of immunoassays, GC, HPLC, LC, and CE, and the specific detectors are selected from the group consisting of MS/MS, MS, FID, EDC, UV-VIS-spectrometer, IR- spectrometer, fluorescence, and chemiluminescence immunoassay (par [0015]).
Yong does not specifically teach that the automated operation device is configured to change a position of the pipette head in sequential steps. However, it has been quite common for the automated operation device being configured to change a position of the pipette head in sequential steps, in order to handle liquid in an array.
Yong does not specifically teach 
b) aspirating the fluid biological sample into the hollow cartridge through the adsorbent body unit; 
c) temporarily storing the fluid biological sample in the hollow cartridge for up to 600 seconds; 
d) releasing the fluid biological sample into a first vial or a first well; 
e) aspirating the fluid biological sample back into the hollow cartridge at least one time. 
However, it has been common for using a pipette to aspirate and release the fluid to make the elution solvent passing the absorbent bed several times, in order to elute more analyte off the absorbent bed.
Yong does not specifically disclose a first coating comprising Butylated Hydroxyanisole (BHA), Butylated Hydroxytoluene (BHT), -ethoxyquin, polyvinylpyrrolidone (PVP), polyacrylic acid (PAA), polyethyleneimine (PEI), sorbitan esters, polyethoxy sorbitan esters octylphenoxypolyethoxyethanol, Na2- EDTA, Na-citrate, and/or hydrogels is present on each of the one or more single layer structures as artificial antioxidants and as active hydrophilic compounds. 

Yong does not specifically teach
g) removing abundant non-analytical compounds of the fluid biological sample by: 
adding an internal standard, wherein the internal standard comprises D6-250H-Vitamin D3, D3-Thiamine diphosphate (TDP), D3-Pyridoxal-5'- phosphate (PLP), [13C,2H]-apixaban, [13C]-dabigatran, [13C]-rivaroxaban, or [2H]-edoxaban; 
adding a first set of coated magnetic beads, wherein the first set of coated magnetic beads comprise silica beads coated with a second coating, wherein the second coating comprises one or more functional groups selected from the group consisting of -OH, -COOH, -NH2, R-S02-OH, -NH2; - RNH, -R2N, CH3, -C2H5, -C4H9, -C8H17, -C9H19, -C10H21, -C11H23, -C12H25, - C13H27, -C14H29, -C15H31, -C16H33, -C17H35, -C18H37, -C6H5, - ZrO2, TiO2, C6H9NO6, phenylhexyl, biphenyl, hydroxyapatite, boronic acid, activated carbon, fullerenes, latex, polyvinyl alcohol, melamine, and chitin; and 
adding a depletion buffer comprising mixtures of organic solvents and alkaline solutions, wherein the organic solvents or alkaline solutions comprise NaOH, KOH, NH40H, (NH4)2SO4, (NH4)CH3000, ZnSO4, MgSO4, K4 [Fe(CN)6], CuSO4, AgNO3, NaCl, KCl, MgCl2, (CH3000)2Pb, FeCl3, HNO3, HC104, H2SO4, HCl, CF3000H, CC3000H, CH3000H, CHOOH, wherein the pH-value is in the range of 0 to 14, and wherein an ionic strength between the depletion buffer and the fluid biological sample is between 1 mM and 5000 mM; 
h) separating the abundant non-analytical compounds of the fluid biological sample by using a magnetic separator;

j) alternatively binding at least some of the received target analyte compounds from step 1) to a second set of coated magnetic beads that are different than the first set of coated magnetic beads and eluting the received target analyte compounds thereafter.
However, MagnaMedics teaches 
g) removing abundant non-analytical compounds of the fluid biological sample by: 
adding an internal standard (Fig. 1, page 6), wherein the internal standard comprises D6-25OH-Vitamin D3, D3-Thiamine diphosphate (TDP), D3-Pyridoxal-5'- phosphate (PLP), [13C,2H]-apixaban, [13C]-dabigatran, [13C]-rivaroxaban, or [2H]-edoxaban (page 35); 
adding a first set of coated magnetic beads, wherein the first set of coated magnetic beads comprise silica beads coated with a second coating (Fig. 1, page 6); and 
adding a depletion buffer comprising mixtures of organic solvents and alkaline solutions (Fig. 1, page 6), 
h) separating the abundant non-analytical compounds of the fluid biological sample by using a magnetic separator (Fig. 1, page 6);
I) receiving the target analyte compounds of the fluid biological sample in the supernatant (Fig. 1, page 6).
At time before the filing it would have been obvious to one of ordinary skill in the art to use MagnaMedics’ method to clean up the analyte, in order to obtain purified analyte for testing.
MagnaMedics does not specifically disclose that wherein the organic solvents or alkaline solutions comprise NaOH, KOH, NH4OH, (NH4)2SO4, (NH4)CH3COOH, ZnSO4, MgSO4, K4 [Fe(CN)6], CuSO4, AgNO3, NaCl, KCl, MgCl2, (CH3000)2Pb, FeCl3, HNO3, HClO4, H2SO4, HCl, CF3COOH, CCl3COOH, CH3COOH, CHOOH, wherein the pH-value is in the range of 0 to 14, and wherein an ionic strength between the depletion buffer and the fluid biological sample is between 1 mM and 5000 mM.

MagnaMedics does not specifically disclose that wherein the second coating of the magnetic beads comprises one or more functional groups selected from the group consisting of -OH, -COOH, -NH2, R-SO2-OH, -NH2; - RNH, -R2N, CH3, -C2H5, -C4H9, -C8H17, -C9H19, -C10H21, -C11H23, -C12H25, - C13H27, -C14H29, -C15H31, -C16H33, -C17H35, -C18H37, -C6H5, - ZrO2, TiO2, C6H9NO6, phenylhexyl, biphenyl, hydroxyapatite, boronic acid, activated carbon, fullerenes, latex, polyvinyl alcohol, melamine, and chitin.
However, De Theije teaches that amino-derived, carboxylic acid-derived magnetic beads are commercially available for the purpose of binding magnetic beads to probes (page 14, lines 1-5). At time before the filing it would have been obvious to one of ordinary skill in the art to apply the second coating of the magnetic beads comprises one or more functional groups selected from the group consisting of -COOH, -NH2, - RNH, -R2N, in order to enhance the binding.
Regarding claim 17,  as has been discussed in claim 1 above, Yong teaches a method to analyze target analyte compounds from a dried biological sample by using a microfluidic sample device comprising a hollow cartridge (120) and an adsorbent body unit (112) (Fig. 1, par [0043]-0044]), the method comprising:
a) reconstituting the dried biological sample using a reconstitution buffer composition (par [0006]), wherein:
the adsorbent body unit comprises one or more single layer structures; different functional groups densities of COOH, NH2, OH, TiC2, and/or ZrO2 are present in each of the one or more single layer structures as a binding tool for a pre-cleaning step (par [0050]); 
the adsorbent body unit is positioned at a distal end of the hollow cartridge and a proximal end of the hollow cartridge comprises a passage that is configured to be connected to a pipette head (pipette) (Fig. 1, par [0043]) of an automated operation device (par [0045]); and 

b) soaking and storing the reconstituted dried biological sample in the adsorbent body unit (analytes are retained on the sorbent bed)(par [0008]);
g) transferring a predefined volume of the reconstituted dried biological sample into a second well or a second vial different than the first well and the first vial (par [0008]); and
L) analyzing the received target analyte compounds with one or more readout systems used in combination with one or more specific detectors, wherein the readout systems are selected from the group consisting of immunoassays, GC, HPLC, LC, and CE, and the specific detectors are selected from the group consisting of MS/MS, MS, FID, EDC, UV-VIS-spectrometer, IR- spectrometer, fluorescence, and chemiluminescence immunoassay (par [0015]).
Again, Yong does not specifically teach that the automated operation device is configured to change a position of the pipette head in sequential steps. However, it has been quite common for the automated operation device being configured to change a position of the pipette head in sequential steps, in order to handle liquid in an array.
Yong does not specifically teach 
c) aspirating the reconstituted dried biological sample into the hollow cartridge through the adsorbent body unit; 
d) temporarily storing the reconstituted dried biological sample in the hollow cartridge for up to 600 seconds; 
e) releasing the reconstituted dried biological sample into a first vial or a first well; 
f) aspirating the reconstituted dried biological sample back into the hollow cartridge at least one time. 
However, it has been common for using a pipette to aspirate and release the fluid  to make the elution solvent passing the absorbent bed several times, in order to elute more analyte off the absorbent bed.
Yong does not specifically disclose a first coating comprising Butylated Hydroxyanisole (BHA), Butylated Hydroxytoluene (BHT), -ethoxyquin, polyvinylpyrrolidone (PVP), polyacrylic acid (PAA), polyethyleneimine (PEI), sorbitan 
However, in the analogous art of membrane, Muller teaches coating membrane with polyvinylpyrrolidone (PVP) to convert the membrane into hydrophilic one to improve the wettability of the membrane for filtering aqueous solutions (col. 3, lines 54-61). At time before the filing, it would have been obvious to one of ordinary skill in the art to apply a first coating comprising polyvinylpyrrolidone (PVP) on each of the one or more single layer structures as active hydrophilic compounds, in order to improve the wettability of the absorbent bed for filtering aqueous solutions.
Yong does not specifically teach
h) removing abundant non-analytical compounds of the reconstituted dried biological sample by: 
adding an internal standard, wherein the internal standard comprises D6-250H-Vitamin D3, D3-Thiamine diphosphate (TDP), D3-Pyridoxal-5'- phosphate (PLP), [13C,2H]-apixaban, [13C]-dabigatran, [13C]-rivaroxaban, or [2H]-edoxaban; 
adding a first set of coated magnetic beads, wherein the first set of coated magnetic beads comprise silica beads coated with a second coating, wherein the second coating comprises one or more functional groups selected from the group consisting of -OH, -COOH, -NH2, R-S02-OH, -NH2; - RNH, -R2N, CH3, -C2H5, -C4H9, -C8H17, -C9H19, -C10H21, -C11H23, -C12H25, - C13H27, -C14H29, -C15H31, -C16H33, -C17H35, -C18H37, -C6H5, - ZrO2, TiO2, C6H9NO6, phenylhexyl, biphenyl, hydroxyapatite, boronic acid, activated carbon, fullerenes, latex, polyvinyl alcohol, melamine, and chitin; and 
adding a depletion buffer comprising mixtures of organic solvents and alkaline solutions, wherein the organic solvents or alkaline solutions comprise NaOH, KOH, NH40H, (NH4)2SO4, (NH4)CH3000, ZnSO4, MgSO4, K4 [Fe(CN)6], CuSO4, AgNO3, NaCl, KCl, MgCl2, (CH3000)2Pb, FeCl3, HNO3, HC104, H2SO4, HCl, CF3000H, CC3000H, CH3000H, CHOOH, wherein the pH-value is in the range of 0 to 14, and wherein an ionic strength between the depletion buffer and the reconstituted dried biological sample is between 1 mM and 5000 mM; 

j) receiving the target analyte compounds of the reconstituted dried biological sample in the supernatant; 
k) alternatively binding at least some of the received target analyte compounds from step 1) to a second set of coated magnetic beads that are different than the first set of coated magnetic beads and eluting the received target analyte compounds thereafter.
However, MagnaMedics teaches 
h) removing abundant non-analytical compounds of the reconstituted dried biological sample by: 
adding an internal standard (Fig. 1, page 6), wherein the internal standard comprises D6-25OH-Vitamin D3, D3-Thiamine diphosphate (TDP), D3-Pyridoxal-5'- phosphate (PLP), [13C,2H]-apixaban, [13C]-dabigatran, [13C]-rivaroxaban, or [2H]-edoxaban (page 35); 
adding a first set of coated magnetic beads, wherein the first set of coated magnetic beads comprise silica beads coated with a second coating (Fig. 1, page 6); and 
adding a depletion buffer comprising mixtures of organic solvents and alkaline solutions (Fig. 1, page 6), 
i) separating the abundant non-analytical compounds of the reconstituted dried biological sample by using a magnetic separator (Fig. 1, page 6);
j) receiving the target analyte compounds of the reconstituted dried biological sample in the supernatant (Fig. 1, page 6).
At time before the filing it would have been obvious to one of ordinary skill in the art to use MagnaMedics’ method to clean up the analyte, in order to obtain purified analyte for testing.
MagnaMedics does not specifically disclose that wherein the organic solvents or alkaline solutions comprise NaOH, KOH, NH4OH, (NH4)2SO4, (NH4)CH3COOH, ZnSO4, MgSO4, K4 [Fe(CN)6], CuSO4, AgNO3, NaCl, KCl, MgCl2, (CH3000)2Pb, FeCl3, HNO3, HClO4, H2SO4, HCl, CF3COOH, CCl3COOH, CH3COOH, CHOOH, 
However, the listed compounds are commonly used in biological buffer. The pH-value in the range of 0 to 14 covers all pH range. The recited ionic strength between the depletion buffer and the reconstituted dried biological sample between 1 mM and 5000 mM covers the ionic strength commonly used in biologic sample. 
MagnaMedics does not specifically disclose that wherein the second coating of the magnetic beads comprises one or more functional groups selected from the group consisting of -OH, -COOH, -NH2, R-SO2-OH, -NH2; - RNH, -R2N, CH3, -C2H5, -C4H9, -C8H17, -C9H19, -C10H21, -C11H23, -C12H25, - C13H27, -C14H29, -C15H31, -C16H33, -C17H35, -C18H37, -C6H5, - ZrO2, TiO2, C6H9NO6, phenylhexyl, biphenyl, hydroxyapatite, boronic acid, activated carbon, fullerenes, latex, polyvinyl alcohol, melamine, and chitin.
However, De Theije teaches that amino-derived, carboxylic acid-derived magnetic beads are commercially available for the purpose of binding magnetic beads to probes (page 14, lines 1-5). At time before the filing it would have been obvious to one of ordinary skill in the art to apply the second coating of the magnetic beads comprises one or more functional groups selected from the group consisting of -COOH, -NH2, - RNH, -R2N, in order to enhance the binding.
Regarding claim 2 and 18, it would have been obvious to one of ordinary skill in the art to use the fluid biological sample as a reconstitution buffer composition for other fluid biological sample, in order to achieve higher target analyte compounds concentrations in relation to the starting concentration of the target analyte compounds.
Regarding claim 3 and 19, Yong teaches that wherein: the at least one other fluid biological sample is in contact with the reconstitution buffer composition for a period between 1 and 600 seconds (par [0008]); and the reconstitution buffer composition is released from the hollow cartridge through the adsorbent unit (par [0008]). It would have been obvious to one of ordinary skill in the art to aspirate into and release the constitution buffer from the hollow cartridge by multiple flushing of the reconstitution 
Regarding claim 4, Yong teaches that wherein the reconstitution buffer composition comprises sterile bi-distilled water, and sterile aqueous buffers with a pH range between 0 and 14 and with an ionic strength between 1 mM to 5000 mM (par [0008]), because The pH-value in the range of 0 to 14 covers all pH range. The recited ionic strength between the depletion buffer and the fluid biological sample between 1 mM and 5000 mM covers the ionic strength commonly used in biologic sample. 
Regarding claim 7, Yong teaches that wherein the adsorbent body unit comprises a hydrophobic, porous adsorbent material (organic polymer) (par [0027] having a predefined volume uptake of the fluid biological sample (par [0028]).
Regarding claim 8, Yong teaches that wherein the hollow cartridge has a predefined liquid sample volume uptake (par [0028]).
Regarding claim 11, Yong teaches that wherein the target analyte compounds are selected from the group consisting of vitamins, antibiotics, steroids, immunosuppressants, drugs, biomarkers of oxidative stress, amino acids and -thiols, RNA/DNA, enzymes, peptides, drugs, metabolites, biomarkers, and nitrogen compounds for protein adulteration (par [0066]).
Claim 5-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong in view of Muller, MagnaMedics and De Theije as applied to claims 1-4, 7-8, 11 and 17-19 above and further in view of Uwugiaren (Bachelor Thesis, 2016).
Regarding claim 5, Yong does not specifically disclose that wherein the reconstitution buffer composition comprises salts selected from the group consisting of NaCl, KCl, MgCl2, Na3PO4, Na2HPO4, NaH2PO4, NaHCO3, KHCO3, (NH4)CH3COO, TRIS salts, Na- dodecyl-sulfate and EDTA disodium salt, and EDTA. Uwugiaren discloses that the reconstitution buffer composition comprises salts selected from the group consisting of NaCl, KCl, MgCl2, Na3PO4, Na2HPO4, NaH2PO4, NaHCO3, KHCO3, (NH4)CH3COO, TRIS salts, Na- dodecyl-sulfate and EDTA disodium salt, and EDTA (page 12, par 2). It would have been obvious to one of ordinary skill in the art to select the recited salts as the reconstitution buffer composition, because the selection is based on their suitability for the intended use.
trypsin, Lys C, lysosyme, lignin, and organic solvents, wherein the organic solvents are selected from the group consisting of methanol, ethanol, isopropanol, n- propanol, acetonitrile, ethylenglycol, polyethylenglycol, THF, DMSO, and DMFA, and wherein the organic/aqueous ratio range is between 0.01%:99.99% and 99.99%:0.01% (page 15, par 5, page 16, par 1 & 5).
Regarding claim 10, Uwugiaren discloses that wherein the depletion of the abundant non-analytical compounds comprises using a combination of organic solvents and alkaline, acidic and salts solutions in ratios solvents to alkaline, acidic and salts between 0.1%:100% and 100%:0.1% (Table 1, page 23). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong in view of Muller, MagnaMedics and De Theije as applied to claims 1-4, 7-8, 11 and 17-19 above and further in view of Porvair (Porvair Filtration Group, 2009).
Regarding claim 9, Yong does not specifically disclose that wherein the adsorbent body of the microfluidic device is manufactured from sintered polyethylene and polypropylene material having a pore size ranging from 20 to 100 pm, and wherein the pores are interconnected to each other. Porvair discloses that wherein the adsorbent body of the microfluidic device is manufactured from sintered polyethylene and polypropylene material having a pore size ranging from 20 to 100 μm, and wherein the pores are interconnected to each other (Table 15, page 10). It would have been obvious to one of ordinary skill in the art to select the sintered polyethylene and polypropylene material having a pore size ranging from 20 to 100 μm, and wherein the pores are interconnected to each other to make the adsorbent body, because the selection is based on their suitability for the intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797